*276MEMORANDUM **
This appeal involves a security interest priority dispute in bankruptcy between Fleet Capital Corporation (Fleet), lender, and Sutherland Presses (Sutherland), vendor, concerning a 550-ton printing press purchased by the debtor, Enterprise Industries, Inc. (Enterprise). The parties are familiar with the facts which are not restated here.
The bankruptcy court, affirmed by the bankruptcy appellate panel (BAP), found that Fleet had acquired a purchase money security interest (PMSI) in the press by advancing funds that enabled Enterprise to acquire rights in the press within the meaning of Cal. Comm.Code § 9107(b). It also found that Fleet’s PMSI had priority over Sutherland’s PMSI as Fleet was the first to file its UCC-1 statement. See Cal. Comm.Code § 9312(5)(a).
We have thoroughly and independently reviewed the record, the briefs and the argument of counsel in this appeal. We find no error.
For the reasons stated by the bankrupts cy court and the BAP, the judgment of the bankruptcy court, granting summary judgment in favor of Fleet, is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.